HAMILTON, Judge,
delivered the following opinion:
The petitioner in this case came with his uncle from Spain to Porto Rico, and was ordered deported by a board of examiners, on the grounds that he was brought at another’s expense and *538because be came as a contracted laborer. On appeal/ tbis decision was affirmed at Washington.
1. It bas been decided by tbis court in Ex parte Perez, 6 Porto Rico Fed. Rep. 216, that tbis court cannot review tbe finding of tbe immigration authorities on tbe facts. Where there was no evidence or where there was an abuse of authority, the court would have jurisdiction.
2-. In tbe case at bar, tbe evidence before the board tended to show that petitioner’s passage bad been paid by bis grandmother, and that one of tbe objects of bis coming here was to learn English. In order to give petitioner full benefit, of all facts, be was examined by tbe court and counsel upon tbe present bearing.
It developed that, although be bas been in Porto Pico over two months and be bas been staying with bis uncle in G-uayama, as intended, petitioner does not know a word of English, and bas not made any effort to learn tbe language. He bas not been in business, awaiting decision of tbis case, but bas lived at Guayama, and finds that it is not necessary to know any English to carry on business there, whether as clerk or bookkeeper, except as to occasional correspondence with New York shippers.
Upon tbe whole it appears to tbe court from all tbe facts of tbe case that tbe petitioner was brought here with tbe purpose of'‘.aiding bis uncle in business, and only with tbe remote intention of possibly learning English. He is sixteen years of age and seems to present a case of having been brought here to grow up in bis uncle’s business, and nothing more or less. It is legal to come to America as a traveler or as a student, under certain necessary regulations; but it is not legal for a foreigner staying anywhere in America, such as Porto Pico, to bring young relatives here as clerks to grow up and perhaps succeed in business *539■conducted previously by him. This is American territory, and its affairs, public and private, are to be carried on primarily by Americans, with the right of friendly aliens to carry business also in accordance with the American laws and customs. The perpetuation of foreign business interests by bringing in bin-folks from abroad is not within the law. Spaniards have no greater rights in Porto Eico than other foreigners, except in certain special eases mentioned in the Treaty of Paris. The application in question does not come under any such provision.
The result of the evidence in this case, even if the court goes outside of the findings before the immigration board, is that the petitioner is in the general class of persons imported by contract or agreement for labor or business purposes, and as such he cannot be .admitted into the United States. Upon the merits and the law the court sees no reason to interfere with the findings of the immigration authorities, and the application for the writ of habeas corpus is therefore denied.
It is so ordered.